Citation Nr: 0938741	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-32 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the thoracic and lumbar spine.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1976 to June 1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In August 2009 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.



FINDINGS OF FACT

1.  The Veteran's low back disabilities is manifested by 
forward flexion limited by pain, but no evidence of flexion 
limited to less than 30 degrees or any form of ankylosis.

2.  Audiometric testing reveals that the Veteran's service-
connected hearing loss is not worse than Level II hearing in 
the right ear and Level II hearing in the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5237 (2008). 

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 4.130, Diagnostic 
Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated December 
2005, April 2006, May 2008 and July 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluations for his 
degenerative arthritis of the thoracic and lumbar spine and 
his bilateral hearing loss do not accurately reflect the 
severity of those conditions.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Back Disability

The Veteran claims entitlement to a rating in excess of 20 
percent for his degenerative arthritis of the thoracic and 
lumbar spine.  The Veteran first claimed entitlement to 
service connection for a back condition in August 1984.  In 
an October 1984 rating decision the RO granted service 
connection for low back strain and assigned a noncompensable 
rating effect from June 28, 1984, the day following the 
Veteran's release from active service.  In October 1986 the 
Veteran requested an increased rating for that condition, 
which was denied in January 1987.  In March 1999 the Veteran 
again filed for an increased rating.  This time, in a July 
1999 rating decision the RO increased the Veteran's rating 
from noncompensable to 10 percent, based on a May 1999 VA 
examination.  

In November 1999 and June 2000 the Veteran again filed for an 
increased rating for his back condition, alleging that it had 
gotten worse.  The RO issued rating decisions in March 2000 
and September 2000 declining to grant a rating in excess of 
10 percent.  The Veteran filed another claim for an increased 
rating in January 2001 and an October 2001 rating decision 
granted an increase from 10 to 20 percent, effective from 
January 31, 2001.  

Thereafter, the Veteran filed for additional increased in 
September 2002 and November 2005.  Both of these claims were 
denied in rating decisions from February 2003 and February 
2006.  The Veteran submitted a Notice of Disagreement on the 
February 2006 rating decision in March 2006.  The RO issued a 
Statement of the Case (SOC) in August 2006 and the Veteran 
filed his Substantive Appeal (VA Form 9) in September 2006.

The Veteran's service-connected back disability is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.119.  The 
Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The evidence in this case includes VA treatment records, VA 
examination reports and statements made by the Veteran in 
writing and during his August 2009 hearing before the 
undersigned Veteran Law Judge.  

The Veteran was provided a VA examination in December 2002.  
During that examination the Veteran reported pain in the mid- 
and lower-back that occurs constantly.  VA examination 
revealed no complaints of radiating pain on movement and no 
muscle spasm was noted.  Tenderness was noted on examination 
of the lower lumbar area.  Straight leg raising was negative 
bilaterally and there was no ankylosis of the spine.  Range 
of motion studies indicate that flexion was from zero to 40 
degrees with pain at 40 degrees.  Extension was from zero to 
20 degrees with pain at that point.  Right and left lateral 
flexion were each to 20 degrees with pain at that point and 
right and left rotation were each to 30 degrees with pain at 
that point.  The examiner also stated that joint function was 
limited by pain, but that there was no additional limitation 
due to fatigue, weakness, lack of endurance or incoordination 
and no signs of intervertebral disc syndrome.  Radiographic 
testing indicated degenerative arthritis of the thoracic and 
lumbar spine.  Neurological examination revealed findings 
within normal limits.

Other VA treatment records from September 2005 were also 
reviewed and indicated complaints of radiating pain on 
movement.  X-rays revealed mild anterior listhesis of L5 in 
relation to S1.  No definite spondylolysis was identified and 
there was no evidence of ankylosis.  Outpatient treatment 
records from November 2005 indicated complaints of constant 
burning pain.  

The most recent VA examination was performed in August 2008.  
During the examination the Veteran reported constant pain of 
a sharp nature, with an intensity of 4 out of 10.  He stated 
that the pain sometimes radiates to his legs and that there 
is sometimes stiffness.  The Veteran described flare-ups with 
an intensity of 8 or 9 out of 10 every day lasting for one or 
two hours caused by the climbing of stairs, sitting for more 
than 30 minutes, lifting more than 20 pounds or cold weather.  
The Veteran stated that during flare-ups he must lie down on 
a flat surface and take his medication and that after one or 
two hours the pain eases.  No neurological symptoms or 
emergency room visits were reported.  Physical examination 
revealed tenderness on palpation of the upper thoracic spine 
and lumbar spine.  There was no scoliosis or muscle atrophy 
and curvature, posture and gait were normal.  Lasegue's sign 
was positive, more on the right side than the left.  Range of 
motion studies indicated forward flexion from zero to 50 
degrees with pain beginning after 40 degrees, extension from 
zero to 25 degrees with pain beginning after 20 degrees, 
bilateral flexion from zero to 25 degrees with pain beginning 
at 20 degrees and bilateral rotation from zero to thirty 
degrees with pain beginning at 25 degrees.  No additional 
loss of motion after three repetitions was noted.  
Neurological examination indicated findings within normal 
limits. Radiographic evidence indicated disc disease and 
posterior element hypertrophy most significant at L5-S1, in 
combination with spondylolysis and spondylolisthesis 
contributing to bilateral foraminal stenosis.  The examiner's 
diagnosis was degenerative joint and disc disease of the 
lumbar spine.  

During his August 2009 hearing before the undersigned Veteran 
Law Judge the Veteran stated that he has pain in his back all 
of the time, but that it bothers him more after a strenuous 
day.  He also stated that he misses about four or five days 
of work per month whenever the pain in his back gets too bad. 

Based on the medical record, the Board finds that when 
applying the General Rating Formula to the Veteran's low back 
disability, there is no competent medical evidence to warrant 
a rating in excess of 20 percent.  Simply put, there has been 
no objective finding of limitation of flexion of the 
thoracolumbar less than 30 degrees or any ankylosis.

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree as to warrant a rating in 
excess of the current 20 percent. 

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to bowel or 
bladder impairment.  However, the evidence from throughout 
the Veteran's appeal fails to show any objective neurological 
symptomatology.

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability exceeds those contemplated by the 
schedular criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

There is a preponderance of evidence against a rating in 
excess of 20 percent.  Therefore the benefit-of-the-doubt 
doctrine does not apply and an increased rating must be 
denied.  See 38 U.S.C.A. § 5107(b).


Bilateral Hearing Loss

The Veteran has also appealed the noncompensable rating 
assigned for his bilateral hearing loss.  The Veteran was 
originally granted entitlement to service connection for 
bilateral hearing loss with a noncompensable rating in an 
October 1984 rating decision.  

On several occasions the Veteran has requested an increased 
rating for his bilateral hearing loss.  These claims were 
denied in rating decisions from January 1992, July 1999, 
September 2000, October 2001 and February 2003.  Most 
recently, the Veteran filed for an increased rating in 
November 2005.  A February 2006 rating decision continued the 
noncompensable rating, thereby denying the Veteran's 
increased rating claim.  The Veteran submitted a Notice of 
Disagreement on this rating decision in March 2006.  The RO 
issued a Statement of the Case (SOC) in August 2006 and the 
Veteran filed his Substantive Appeal (VA Form 9) in September 
2006.

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2008).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 
38 C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.

The Veteran has undergone numerous audiological examinations 
in connection with his claim for bilateral hearing loss.  
Some of these examinations indicate hearing loss, but do not 
show that the examiners used the Maryland CNC speech 
recognition test as required by 38 C.F.R. § 4.85(a).  Thus 
the results of those examinations cannot be evaluated under 
the VA rating criteria for bilateral hearing loss.

The Veteran's recent VA examinations do make used of the 
Maryland CNC speech recognition test and the results also 
indicate some hearing loss.  At the time of the Veteran's 
January 2006 VA examination, the Veteran's left ear puretone 
thresholds were 15, 50, 70 and 85, for an average of 55 
decibels, and his speech discrimination score was 92 percent.  
When combined on Table VI, these numbers produce a Level I 
designation of hearing impairment.  His right ear puretone 
thresholds were 10, 45, 65 and 85, for an average of 51 
decibels, and his speech discrimination score was 88 percent.  
When combined on Table VI these numbers also produce a Level 
II designation of hearing impairment.  When these hearing 
designations are applied to Table VII the result is a 
noncompensable disability rating.

VA treatment records from throughout the appeal period 
indicate that the Veteran received treatment for hearing loss 
and that he received hearing aids.  

The Veteran did undergo another comprehensive VA audiometric 
evaluation in August 2008.  At that time the Veteran's left 
ear puretone thresholds were 30, 60, 75 and 90, for an 
average of 64 decibels, and his speech discrimination score 
was 94 percent.  When combined on Table VI, these numbers 
produce a Level II designation of hearing impairment.  His 
right ear puretone thresholds were 35, 60, 75 and 100, for an 
average of 68 decibels, and his speech discrimination score 
was 100 percent.  When combined on Table VI, these numbers 
produce a Level II designation of hearing impairment.  When 
these hearing designations are applied to Table VII the 
result is still a noncompensable disability rating.

In his August 2009 hearing before the undersigned Veteran Law 
Judge the Veteran stated that he has a hard time 
understanding what people say, especially when other people 
are talking in the background.  

As noted above, in exceptional cases, extraschedular ratings 
may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has 
considered assignment of an extra-schedular evaluation but 
the record does not show that the Veteran's appealed 
disability has manifestations of that exceed those 
contemplated by the schedular criteria.  Therefore, 
assignment of extra-schedular evaluations in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  There is a  preponderance of evidence 
against the Veteran's claim for a compensable rating for 
bilateral hearing loss.  Accordingly, the Board has no choice 
but to deny the claim for a higher rating.


ORDER

A rating in excess of 20 percent for degenerative arthritis 
of the thoracic and lumbar spine is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


